Citation Nr: 1036229	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-33 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for residuals, stress fracture of 
the left foot first metatarsal sesamoid bone, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2005.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in April 2009 for further development.


FINDING OF FACT

The Veteran's service-connected residuals, stress fracture of the 
left foot first metatarsal sesamoid bone do not produce or nearly 
approximate moderately severe foot injury residuals.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
residuals, stress fracture of left foot first metatarsal sesamoid 
bone, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in August 2005 and March 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2005, 
2006, and 2009; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  The RO complied with the Board's April 2009 remand 
orders by obtaining VA outpatient treatment records and 
examination report and readjudicating the claim. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Analysis

The Veteran appeals the RO's April 2006 determination and argues 
that a higher rating should be assigned than the 10 percent 
rating assigned by the RO in March 2007.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

The Veteran's left foot problem is rated under Diagnostic Code 
5299-5284.  There is no Code for sesamoid bone impairment, so the 
schedule permits the disorder to be rated under a closely related 
disease or injury.  Diagnostic Code 5284 provides ratings for 
residuals of other foot injuries.  Moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; and 
severe residuals of foot injuries are rated 30 percent disabling.  
A Note to Diagnostic Code 5284 provides that foot injuries with 
actual loss of use of the foot are to be rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

As a result of VA rating decisions, a 10 percent rating has been 
in effect since August 9, 2005 (the effective date of the grant 
of service connection).  The Veteran contends that a higher 
rating is warranted. 

On VA evaluation in September 2005, the Veteran's left foot had 
no gross deformity and a full range of motion.  Her motor was 
5/5, and she had a normal gait.  

On VA examination in December 2005, the Veteran reported that she 
was having no left foot symptoms currently.  She could walk an 
hour before getting left foot pain.  However, she had stopped 
running and jogging.  On examination, her feet were symmetrical 
with no tenderness under the left first metatarsophalangeal joint 
or elsewhere.  The findings were completely negative on each 
foot. There was no evidence of abnormal weightbearing and her 
Achilles tendons were symmetrical and nontender and appeared 
normal.  Mild manipulation of the undersurface of the left first 
metatarsophalangeal joint caused no pain or problems.  The 
impression was stress fracture sesamoid bone left foot under or 
near the left first metatarsophalangeal joint.  The impression 
was that the Veteran had no disability from this.  

On evaluation in May 2006, the Veteran was on crutches and was 
told not to bear weight so that her fracture could heal.  

The Veteran was seen privately in September 2006, complaining of 
pain.  There was pain on palpation of the fibular sesamoid of the 
left foot.  Range of motion did not create pain.  X-rays revealed 
about 4 sesamoid fragments with no healing.  

On VA evaluation in December 2006, the Veteran stated that her 
pain was 1/10.  She had left great toe pain on palpation. 

On VA examination in December 2006, the Veteran was treating with 
over the counter analgesics on occasion, and there were no flare-
ups.  She had to take breaks from her daily weightbearing due to 
the pain.  There was no effect on her occupation.  Physical 
examination revealed no deformities.  There was a nonunion of the 
lateral sesamoid of the first metatarsal.  It was tender but 
there was no painful motion.  She walked with a slight limp and 
was said to have a 20-minute functional limitation with standing 
and walking.  There were no callosities, breakdown, or unusual 
shoe wear patterns.  The diagnosis was nonunion of the left first 
lateral sesamoid stress fracture.  

On VA evaluation in March and July 2007, the Veteran had pain to 
palpation of the plantar first metatarsal head.  In July 2007, 
X-rays revealed the lateral sesamoid was fragmented.  On private 
evaluation in September 2008, she had continued pain on palpation 
of the fibular sesamoid and dorsiflexion of the hallux was 
painful.  X-rays revealed slight remodeling of the fracture.  The 
Veteran desired surgical excision of the sesamoid due to her 
prolonged discomfort.  This was accomplished in October 2008.  In 
December 2008, she had a scar from her left foot surgery and she 
wanted shoe inserts.

On VA examination in June 2009, the Veteran stated that she had 
not noticed much pain relief since her October 2008 surgery.  She 
reported pain when standing and walking but not at rest.  She 
noted no weakness, swelling, or fatigability.  She took Tylenol 
with some relief.  There were no flare-ups and she used no 
corrective devices.  She was a stay at home mom, so it had no 
effect on her occupation.  Her activities of daily living were 
unaffected.  On examination, she had a normal gait and there were 
no objective findings of painful forefoot, hindfoot, or midfoot 
motion in the left foot.  She had a range of motion of all toes 
with 30 degrees of extension and flexion without pain.  She was 
tender at the base of the lateral distal first metatarsal of the 
great toe.  There was no ulceration, edema, callosity, 
instability, or abnormal wear patterns of her sandals.  Pes 
planus was not an issue.  There were no additional limitations 
following repetitive use and there were no flare-ups.  There were 
no effects of incoordination, fatigue, weakness, or lack of 
endurance on her foot function.  X-rays were normal.  The 
diagnosis was fracture of the lateral first metatarsal sesamoid 
bone with surgical excision and no improvement of painful 
symptoms.  

The evidence makes it clear that the Veteran suffers impairment 
as a result of her foot disability.  However, after reviewing the 
totality of the evidence over the appeal period, the Board is 
unable to conclude that the disability is more than moderate in 
degree.  There are consistent reports of pain and objective 
evidence of tenderness, and a slight limp was noted at one 
examination.  However, the disability does not appear to have 
limited range of motion, and there have been no objective 
symptoms such as swelling or callosities.  The Veteran has 
reported some limitation on duration of standing or walking, but 
it does not appear that there has been any decrease in her 
ability to engage in the activities of daily living.  The Board 
believes that a finding of moderate disability is supported by 
the evidence, but no moderately severe so as to warrant the next 
higher rating of 20 percent. 

Based on the evidence, the Board concludes that a higher rating 
than the 10 percent currently assigned is not warranted, even 
when 38 C.F.R. §§ 4.40, 4.45 are considered, as the evidence does 
not show or nearly approximate moderately severe foot injury 
residuals.  The Veteran has had 5/5 motor strength, no more than 
a slight limp, and a full range of motion of her foot and toes.  
There has been no evidence of instability, abnormal 
weightbearing, or callosities.  Findings were completely negative 
in December 2005.  On examination in December 2006, there was 
tenderness but no painful motion.  As of the December 2009 VA 
examination, the Veteran's activities of daily living were 
unaffected and she had a normal gait with no objective findings 
of pain except for tenderness at the base of the lateral distal 
first metatarsal of the left great toe.  In light of the above, a 
higher rating is not warranted under the rating schedule.  The 
Board has considered using Diagnostic Code 5276, for flatfoot.  
However, the evidence indicates that pes planus is not an issue.  
Additionally, the Board has considered using Diagnostic Code 7804 
(2008), which provides for a 10 percent rating for a painful 
scar.  However, no complaints or clinical findings to support a 
10 percent rating under Diagnostic Code 7804 are found.  

The possibility of an extraschedular rating has also been 
considered.  However, the service-connected disability does not 
present such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 10 percent for residuals, stress 
fracture of left foot first metatarsal sesamoid bone, is not 
warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


